STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                    FILED
ST. MARY’S MEDICAL CENTER, INC.,                                                  July 19, 2013
                                                                             RORY L. PERRY II, CLERK
Employer Below, Petitioner                                                 SUPREME COURT OF APPEALS
                                                                               OF WEST VIRGINIA

vs.)   No. 11-1580 (BOR Appeal No. 2045871)
                   (Claim No. 2010131869)

KENNETH H. CARTER,
Claimant Below, Respondent


                              MEMORANDUM DECISION
       Petitioner St. Mary’s Medical Center, Inc., by H. Toney Stroud, its attorney, appeals the
decision of the West Virginia Workers’ Compensation Board of Review.

        This appeal arises from the Board of Review’s Final Order dated October 18, 2011, in
which the Board affirmed an April 7, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges reversed the claims administrator’s May 4, 2010,
decision rejecting Mr. Carter’s application for workers’ compensation benefits. The Court has
carefully reviewed the records, written arguments, and appendices contained in the briefs, and
the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Mr. Carter worked as a social worker for St. Mary’s Medical Center, Inc. On April 19,
2010, he injured his lumbar spine when he assisted a patient that almost fell from a bed. Mr.
Carter suffered from lumbar spine problems prior to the injury. On May 4, 2010, the claims
administrator rejected Mr. Carter’s application for workers’ compensation benefits because an
injury did not occur within the scope of his employment.

       The Office of Judges reversed the claims administrator’s decision, and held that the
preponderance of the evidence established that Mr. Carter incurred a lumbar spine injury in the
course of and as a result of his employment on April 19, 2010. On appeal, St. Mary’s Medical
Center argues that Mr. Carter’s current condition is not attributable to his employment, but rather
                                                1
he aggravated his preexisting condition a month prior to the alleged compensable injury and was
receiving active treatment for the preexisting condition at the time of the alleged injury. In an
August 10, 2010, letter Dr. Weinstein stated that Mr. Carter was injured when he lifted a patient,
which aggravated his condition.

       The Office of Judges concluded that the claims administrator’s determination that Mr.
Carter’s injury was not compensable because he was outside the scope of employment was
without merit. It relied on Jordan v. State Workmen’s Compensation Commissioner, 156 W.Va.
159, 191 S.E.2d 497 (1972), and Dr. Weinstein’s narrative to find that the incident on April 19,
2010, should be compensable as it was an isolated event that aggravated a preexisting condition.
The Board of Review reached the same conclusions in its decision of October 18, 2011. We
agree with the reasoning and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.

ISSUED: July 19, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2